DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to an engineered cell comprising a CAR and a nucleic acid encoding a suicide gene comprising a ligand binding domain and a suicide domain, classified in C12N 15/85.
II. Claims 8-12, drawn to a method of inducing apoptosis in an engineered cell comprising introducing into a cell a CAR, suicide gene and a ligand, wherein the ligand comprises a TMP that activates the suicide gene, thereby inducing apoptosis in the engineered cell, classified in C12N15/63.
III. Claims 13-17, 20, 25, 26, 27, and 28, drawn to a method of assessing the efficacy or toxicity of an adoptive cell therapy in a subject comprising administering a T cell comprising a CAR and suicide gene comprising a ligand binding domain and a suicide domain; administering to the subject a radiolabeled tracer capable of binding to the ligand binding domain; detecting the amount of radiolabeled tracer bound by imaging; and assessing the efficacy or toxicity of the adoptive cell therapy in the subject, classified in G01N 33/5014.
IV. Claims 18 and 22-24, drawn to a method of detecting the quantity of engineered T cells in a subject comprising administering to the subject an engineered T , classified in G01N33/505.
V. Claim 19, drawn to a method of monitoring an immunotherapy treatment in a subject the method comprising administering to the subject an engineered T cell comprising a CAR and a suicide gene comprising a ligand binding domain and a suicide domain; administering to the subject a radiolabeled tracer capable of binding to the ligand binding domain, and detecting the levels of radiolabeled tracer bound by imaging as a measure of the immunotherapy treatment, classified in A61K 35/17; G01N 33/5091.
VI. Claim 21, drawn to a method of imaging engineered T cells in a subject comprising administering to a subject an engineered T cell comprising a CAR and a suicide gene comprising a ligand binding domain and a suicide domain; administering to the subject a radiolabeled tracer capable of binding to the ligand binding domain; and detecting the radiolabeled tracer by PET, classified in G01N 15/1434; G01N2015/1445.
VII. Claim 29, drawn to a composition comprising a chemical inducer of dimerization (CID), wherein the CID is a Bis-Trimethoprim of formula I as claimed, classified in A61K 31/605.
VIII. Claim 30, drawn to a composition comprising a ligand of F36V-FKBP of formula (II), classified in A61K 51/0459.



Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the engineered cell can be used in a materially different method for example, the engineered cell can be used in a reprogramming method to obtained pluripotent stem cells.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the method of group III uses a species of cell product group I.  However, the genetically engineered cell of group I can be used in a materially different method, such as a method that reprograms the engineered cell to a pluripotent cell.  Thus the product of group I can be used in a materially different process.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of group IV uses a species of cell product group I.  However, the genetically engineered .
Inventions I and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of group V uses a species of cell product group I.  However, the genetically engineered cell of group I can be used in a materially different method, such as a method that reprograms the engineered cell to a pluripotent cell.  Thus the product of group I can be used in a materially different process.
Inventions I and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method of group VI uses a species of cell product group I.  However, the genetically engineered cell of group I can be used in a materially different method, such as a method that reprograms the engineered cell to a pluripotent cell.  Thus the product of group I can be used in a materially different process.

I and VII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group I is a cell which is living biological matter, whereas Group VII is a chemical molecule that is non-living matter.  As such, they are structurally distinct.  Further, the cell functions in a living body to produce biological factors and function to support the life of a multicellular organism.  In contrast, the chemical structure is a molecule that can be used in a cell as a marker or tracer.  As such, the products of group I and VII have material different design and function.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and function.  Group I is a cell which is living biological matter, whereas Group VIII is a chemical molecule that is non-living matter.  As such, they are structurally distinct.  Further, the cell functions in a living body to produce biological factors and function to support the life of a multicellular .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  The method of group II introduces a CAR, suicide gene, and a ligand into a cell.  In contrast group III introduces an engineered T cell and a ligand into a subject.  As such, the two methods have materially different design because they introduce different structural elements into different entities, thus have materially different steps and overall design.  Further, the effect of group II is to induce apoptosis in a cell, whereas the effect of group III is to assess toxicity or efficiency in a subject.  These two effects are functionally two different outcomes and therefore are materially different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the have materially different design and effect.  The method of group II introduces a CAR, suicide gene, and a ligand into a cell.  In contrast group IV introduces an engineered T cell and a ligand into a subject.  As such, the two methods have materially different design because they introduce different structural elements into different entities, thus have materially different steps and overall design.  Further, the effect of group II is to induce apoptosis in a cell, whereas the effect of group IV is to detect the quantity of an engineered T cell.  These two effects are functionally two different outcomes and therefore are materially different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  The method of group II introduces a CAR, suicide gene, and a ligand into a cell.  In contrast group V introduces an engineered T cell and a ligand into a subject.  As such, the two methods have materially different design because they introduce different structural elements into different entities, thus have materially different steps and overall design.  Further, the effect of group II is to induce apoptosis in a cell, whereas the effect of group V is .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VI are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  The method of group II introduces a CAR, suicide gene, and a ligand into a cell.  In contrast group VI introduces an engineered T cell and a ligand into a subject.  As such, the two methods have materially different design because they introduce different structural elements into different entities, thus have materially different steps and overall design.  Further, the effect of group II is to induce apoptosis in a cell, whereas the effect of group VI is imaging an engineered T cell in a subject.  These two effects are functionally two different outcomes and therefore are materially different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different the TMP can also be used in a method of tracing a cell in vitro or measuring proliferation of a labeled cell.  Thus, the TMP product of Group VII can be used in a materially different method.  Further, the method of group II can be used with a materially different tracer such as C-shields.   
Inventions II and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the F36V-FKBP ligand of group VIII can be used in a materially different process than that of group II.  For example, the ligand can be used in a ligand binding assay or ligand binding kinetics method.
Inventions III and IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effects.  Group III requires the steps of assessing efficacy or toxicity of a therapy.  In contrast, Group IV requires the steps of imaging labeled T cells and counting the quantity.  These are materially different steps and thus the two methods have materially different design.  Further, these particular steps also demonstrate materially different effect (i.e. determining .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed materially different design and effects.  Group III requires the steps of assessing efficacy or toxicity of a therapy.  In contrast, Group V requires monitoring bound tracer to monitor an immunotherapy treatment.  These are materially different steps and thus the two methods have materially different design.  Further, these particular steps also demonstrate materially different effect (i.e. determining efficacy of a therapy or monitory bound tracer to monitor an immunotherapy).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VI are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed materially different design and effects.  Group III requires the steps of assessing efficacy or toxicity of a therapy.  In contrast, Group IV requires the .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the TMP tracer can be used in a materially different process such as labeling cells in vitro or tagging proteins.  Also the method of group III can be used with a materially different tracer, including one that is not radioactive.
Inventions III and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the F36V-FKBP ligand of group VIII can be used in a materially different process than that of group III.  For example, the ligand can be used in a ligand binding assay or ligand binding kinetics method.


Inventions IV and V are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  Group IV requires the active step of detecting and determining a quantity of T cell (i.e. it requires a counting/quantifying step).  In contrast, no quantifying of T cells is require in Group V, rather monitoring of tracer overtime to monitor a therapy.  Group IV does not require any such monitoring step.  Thus, the two method have materially different step requirements, thus materially different design.  Similarly, the effects of the methods are distinct because they have materially different steps.  Group IV quantifies an amount of T cell as an end result.  In contrast, group V effect has implications for an immunotherapy overtime.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VI are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different design and effect.  Group IV requires the .   Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case In the instant case the TMP tracer can be used in a materially different process such as labeling cells in vitro or tagging proteins.  Also the method of group IV can used with a materially different tracer, including one that is not radioactive.
Inventions IV and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the F36V-.
Inventions V and VI are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different outcome.  The method of group VI has the step of detecting a level bound tracer to monitor a therapy overtime.  In contrast the method of group V does not require detecting levels of the tracer or monitoring a therapy overtime.  Thus the two methods have materially different design because they have materially different steps.  Further, the methods have materially different effect.  Group V results in an assessment of an immunotherapy.  In contrast Group VI results in an imagining of a T cell and does not require any analysis of therapies or aspects of the subject as required in V.  Thus the two different methods also have materially different effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case In the instant .
Inventions V and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case In the instant case the F36V-FKBP ligand of group VIII can be used in a materially different process than that of group V.  For example, the ligand can be used in a ligand binding assay or ligand binding kinetics method.
Inventions VI and VII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case In the instant case the TMP tracer can be used in a materially different process such as labeling cells in vitro or tagging proteins.  Also the method of group VI can be used with a materially different tracer, including one that is not radioactive.
Inventions VI and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different In the instant case the F36V-FKBP ligand of group VIII can be used in a materially different process than that of group VI.  For example, the ligand can be used in a ligand binding assay or ligand binding kinetics method.
Inventions VII and VIII are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have material different design because they have distinctly different chemical structure.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Group VII is a TMP which is a heterocyclic compound having a six membered rings with at least one nitrogen and one oxygen as the ring hetero atoms.  In contrast the ligand of Group VIII is a heterocyclic compound having six-membered rings but with two nitrogen atoms as the only ring hetero atoms.  Thus the two compound have different primary structures and thus have materially different design.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Species Elections
(1) Claim(s) 1 and 7 is/are generic to the following disclosed patentably distinct species: species of radiolabeled tracer, including but not limited to tritium, carbon-11, carbon-14, oxygen-15, fluorine-18, phosphorus-32, sulfur-35, technetium-99, iodine-123, and gallium-67, TMP-C11, CMP-F19, C11-Shield-1, and F18-Sheild. The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species encompass thousands of chemically diverse structural, each requiring separate searches.  A search of all the species of the genus is not possible due to the great number of species that exist.  Thus a search of all the species of radiolabeled tracers is undue.
(1) Claim(s) 1 and 4 is/are generic to the following disclosed patentably distinct species: species of ligand binding domain, including but not limited to ligand binding domain present in any gene, for example estrogen receptor binding domain, progesterone receptor binding domain, FKBP, eDHFR, etc… The species are 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species of ligand binding claimed encompass thousands of chemically diverse nucleic acid sequences, each requiring separate searches.  A search of all the known species of ligand biding domains is not possible due to the great number of species that exist.  Thus a search of all the species of ligand binding domains is undue.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632